10 So.3d 710 (2009)
Tracy BROWN, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-643.
District Court of Appeal of Florida, Fifth District.
June 5, 2009.
James S. Purdy, Public Defender, and Anne Moorman Reeves, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Douglas T. Squire, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
We conclude that any error was invited and thus not preserved for review by direct appeal. Weber v. State, 602 So.2d 1316, 1319 (Fla. 5th DCA 1992).
AFFIRMED.
TORPY and LAWSON, JJ., and COBB, W., Senior Judge, concur.